                         IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 BRANDON D. MIDKIFF,             )
                                 )
                   Plaintiff,    )
                                 )
            v.                   )
                                 )
 EQUIFAX INFORMATION             )                  CASE NO. 1:20-cv-01962-TWP-MJD
 SERVICES, LLC, TRANSUNION, LLC, )
 EXPERIAN INFORMATION            )
 SOLUTIONS, INC., and NAVIENT    )
 SOLUTIONS, INC.,                )
                                 )
                   Defendants.   )

     DEFENDANT NAVIENT SOLUTIONS, LLC’S OBJECTIONS AND ANSWERS
           TO PLAINTIFF’S SECOND SET OF INTERROGATORIES

       Defendant Navient Solutions, Inc. n/k/a Navient Solutions, LLC (“NSL”) hereby makes the

following answers and objections to Plaintiff Brandon D. Midkiff’s Second Set of Interrogatories.

                                      Preliminary Statement

       Each of the following responses is made subject to any and all objections as to competence,

relevance, or other grounds that would require exclusion of such statement if made by a witness

present and testifying in court. Any and all such objections and grounds are expressly reserved

and may be interposed at the time of trial.

       NSL’s answers are based on its present knowledge, information, and belief, as derived from

a review of the files maintained by NSL that would be likely to contain the information called for

by the Interrogatories. These answers are subject to amendment and supplementation as NSL

acquires additional information through investigation and discovery.

       NSL has based its answers on the assumption that Plaintiff did not intend to seek

information protected against discovery by the attorney-client privilege, the work product doctrine,
or any other applicable privilege or immunity. To the extent Plaintiff’s Interrogatories call for

such information, NSL objects and asserts these privileges and immunities to the fullest extent

provided by law.

       NSL is responding to Plaintiff’s Interrogatories in accordance with Rules 26 and 33 of the

Federal Rules of Civil Procedure. To the extent these Interrogatories exceed the scope of these

Rules, NSL objects.

       Investigation and discovery are ongoing. NSL reserves the right to amend or supplement

these responses.

       These answers are provided solely for the purpose of and in relation to this action.

                           Answers and Objections to Interrogatories

       INTERROGATORY NO. 8:                   Identify all documents and witnesses which support

your contention that Navient was unable to substantiate Plaintiff’s fraud allegations because he

refused to cooperate with the fraud investigation and provide information necessary to investigate

his claims.

       ANSWER:         NSL objects to the premise of this Interrogatory and states that its exhibits

and witnesses will be disclosed in accordance with the applicable Case Management Plan

deadlines. NSL also objects to this Interrogatory to the extent it calls for information protected by

the attorney-client privilege, work product doctrine, or other privilege or protection against

disclosure, and calls for the mental impressions of counsel. NSL objects that this Interrogatory’s

request for “all documents and witnesses” is overly broad, unduly burdensome, and ambiguous

because it is impossible to represent, even after diligent search, that every “document” and

“witness” possibly related to this Interrogatory has been included.         NSL objects that this




                                                 2
Interrogatory seeks the identification of both witnesses and documents, and therefore counts as

multiple discrete subparts rather than a single interrogatory.

       Subject to and without waiving the foregoing objections, and without excluding any other

information contained in NSL’s records, NSL responds that its fraud investigation files and notes,

as well as its account notes, reflect that NSL’s employees requested Plaintiff to produce certain

information in the course of NSL’s investigation into his allegations, and Plaintiff failed to do so.

Pursuant to Fed. R. Civ. P. 33(d), NSL directs Plaintiff to those documents, which NSL is

producing in discovery in response to Request No. 4.


       INTERROGATORY NO. 9:                   Identify all documents and witnesses which support

your contention that Plaintiff was aware of the existence of this loan more than a decade ago.

       ANSWER:         NSL objects to the premise of this Interrogatory and states that its exhibits

and witnesses will be disclosed in accordance with the applicable Case Management Plan

deadlines. NSL also objects to this Interrogatory to the extent it calls for information protected by

the attorney-client privilege, work product doctrine, or other privilege or protection against

disclosure, and calls for the mental impressions of counsel. NSL objects that this Interrogatory’s

request for “all documents and witnesses” is overly broad, unduly burdensome, and ambiguous

because it is impossible to represent, even after diligent search, that every “document” and

“witness” possibly related to this Interrogatory has been included.          NSL objects that this

Interrogatory seeks the identification of both witnesses and documents, and therefore counts as

multiple discrete subparts rather than a single interrogatory.

       Subject to and without waiving the foregoing objections, and without excluding any other

information contained in NSL’s records, NSL responds that its records reflect that NSL sent

correspondence regarding the loan at issue to Plaintiff on a regular basis for more than a decade.

                                                  3
NSL has verified that these letters were sent to addresses where Plaintiff is known to have resided,

and NSL is not aware of any evidence that said correspondence was returned as undeliverable.

Pursuant to Fed. R. Civ. P. 33(d), NSL directs Plaintiff to these documents, which NSL is

producing in discovery in response to Request No. 4.


        INTERROGATORY NO. 10:                   Identify all documents and witnesses which support

your contention that Plaintiff was aware of the loan and that it was his obligation.

        ANSWER:         NSL objects to the premise of this Interrogatory and states that its exhibits

and witnesses will be disclosed in accordance with the applicable Case Management Plan

deadlines. NSL also objects to this Interrogatory to the extent it calls for information protected by

the attorney-client privilege, work product doctrine, or other privilege or protection against

disclosure, and calls for the mental impressions of counsel. NSL objects that this Interrogatory’s

request for “all documents and witnesses” is overly broad, unduly burdensome, and ambiguous

because it is impossible to represent, even after diligent search, that every “document” and

“witness” possibly related to this Interrogatory has been included. Additionally, NSL objects that

such Interrogatory seeks a narrative response more appropriate for deposition, and where such

information has already been provided in records produced, or to be produced, by NSL. NSL

further objects that the information called for by this Interrogatory is equally available to Plaintiff.

NSL objects that this Interrogatory seeks the identification of both witnesses and documents, and

therefore counts as multiple discrete subparts rather than a single interrogatory.

        Subject to and without waiving the foregoing objections, and without excluding any other

information contained in NSL’s records, NSL responds that its records reflect that NSL sent

correspondence regarding the loan at issue to Plaintiff on a regular basis for more than a decade,

during which time Plaintiff appears to have made no effort to contest the loan. NSL has verified

                                                   4
that these letters were sent to addresses where Plaintiff is known to have resided, and NSL is not

aware of any evidence that said correspondence was returned as undeliverable. In addition, NSL

received a report from the Carmel Police Department wherein Plaintiff indicated he was aware of

the loan years before he contested his obligation on the loan. Pursuant to Fed. R. Civ. P. 33(d),

NSL directs Plaintiff to these documents, which NSL is producing in discovery in response to

Request No. 4. Discovery is ongoing and NSL reserved the right to supplement.



        INTERROGATORY NO. 11:                  Identify any evidence that Plaintiff actually received

regular correspondence regarding this loan on a near-annual basis.

        ANSWER:        NSL objects to this Interrogatory to the extent it calls for information

protected by the attorney-client privilege, work product doctrine, or other privilege or protection

against disclosure, and calls for the mental impressions of counsel. NSL further objects that the

information called for by this Interrogatory is equally available to Plaintiff.

        Subject to and without waiving the foregoing objections, and without excluding any other

information contained in NSL’s records, NSL responds that its records reflect that NSL sent

correspondence regarding the loan at issue to Plaintiff on a regular basis for more than a decade.

NSL has verified that these letters were sent to addresses where Plaintiff is known to have resided,

and NSL is not aware of any evidence that said correspondence was returned as undeliverable.

Pursuant to Fed. R. Civ. P. 33(d), NSL directs Plaintiff to these documents, which NSL is

producing in discovery in response to Request No. 4.


        INTERROGATORY NO. 12:                  Identify the date on which you began and concluded

the “previously conducted ID theft investigation” which you reference in your July 15, 2020 letter

to Plaintiff.

                                                  5
       ANSWER:            NSL objects that the scope of this Interrogatory is duplicative of

Interrogatory No. 13 below.

       Subject to and without waiving the foregoing objections, NSL responds that it began

investigating Plaintiff’s allegations of fraud and identity theft on or about October 17, 2019, and

conducted further investigation of such claims throughout late 2019 and into 2020, including upon

receipt of communications from Plaintiff and/or the credit reporting agencies. After several

attempts to obtain additional information from Plaintiff were unsuccessful and considering the

information NSL had at its disposal, NSL was unable to substantiate Plaintiff’s allegations.

Accordingly, NSL closed its investigation into Plaintiff’s claims on or about July 15, 2020. NSL

further responds that information responsive to this Interrogatory, including relevant dates of

NSL’s investigation activities, may be ascertained by reference to its fraud investigation notes and

files. Pursuant to Fed. R. Civ. P. 33(d), NSL directs Plaintiff to these documents, which NSL is

producing in discovery in response to Request No. 4.


       INTERROGATORY NO. 13:                  Identify all ID theft investigations you conducted

related to the account at issue in this case, including the “previously conducted ID theft

investigation” which you reference in your July 15, 2020 letter to Plaintiff. For each ID theft

investigation identify:

       13.1.   The date on which you began the investigation;

       13.2.   The date you concluded the investigation;

       13.3.   All documents related in any way to the investigation;

       13.4.   All persons who participated in the investigation;

       13.5.   All internal email correspondence related to the investigation or sent to or among

               the persons who participated in the investigation; and

                                                 6
       13.6.   All notes contained within any database system in which you store information

               regarding the investigation and/or the account at issue in this case.

       ANSWER:         NSL objects that this Interrogatory seeks the identification of witnesses,

documents, and substantive information, and therefore counts as multiple discrete subparts rather

than a single interrogatory.     NSL further objects to the extent this Interrogatory calls for

information protected by the attorney-client privilege, work product doctrine, or other privilege or

protection against disclosure.

       Subject to and without waiving the foregoing objections, NSL responds that information

responsive to this Interrogatory, including relevant dates of NSL’s investigation activities, may be

ascertained by reference to NSL’s fraud investigation files and account notes. Pursuant to Fed. R.

Civ. P. 33(d), NSL directs Plaintiff to these documents, which NSL is producing in discovery in

response to Request No. 4.




                                                 7
                                           Verification

       I, Carl O. Cannon, state that I am authorized to make this Verification on behalf of Navient

Solutions, LLC. I have read the foregoing Answers to Plaintiff’s Second Set of Interrogatories. I

declare under penalty of perjury that the foregoing responses are true and correct to the best of my

knowledge and belief, based on my review of the books and records maintained by Navient

Solutions, LLC.
                                                             Carl O. Cannon
                                                             ______________________________
                                                             Signed

                                                             Carl O. Cannon
                                                             Printed Name

                                                             Sr. Account Analyst
                                                             Title

                                                             01/26/2021
                                                             Date




                                         Respectfully submitted,


                                         /s/ Justin A. Allen
                                         Bonnie L. Martin, IN 20248-18
                                         Justin A. Allen, IN 31204-49
                                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                         111 Monument Circle, Suite 4600
                                         Indianapolis, IN 46204
                                         Telephone: 317.916.1300
                                         Facsimile: 317.916.9076
                                         bonnie.martin@ogletree.com
                                         justin.allen@ogletree.com

                                         Attorneys for Defendant
                                         Navient Solutions, LLC f/k/a Navient Solutions, Inc.




                                                 8
                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 29, 2021, a copy of the foregoing document was served via
electronic mail and U.S. First Class Mail on all counsel of record:

        Travis W. Cohron
        Clark Quinn Moses Scott & Grahn, LLP
        320 N. Meridian St., Suite 1100
        Indianapolis, IN 46204
        tcohron@clarkquinnlaw.com

        Guerino Cento
        CENTO LAW
        5666 Carrollton Ave.
        Indianapolis, IN 46220
        cento@centolaw.com



                                             /s/ Justin A. Allen


                                                                                         45535127.1




                                                9
